DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Hani Sayed on 08/05/2022.

The application has been amended as follows: 
Claims 1-7, 13-21 cancelled.
In claim 8, line 7, deleted “and”.
In claim 8, line 9, added “; and wherein the first segment and the second segment loop through the distal fixator in opposite directions so as to prevent rotation of the distal fixator during cinching of the suture” after “a second segment of the suture”.
Allowable Subject Matter
Claims 8-12 allowed.
The following is an examiner’s statement of reasons for allowance: Regarding base claim 8, the prior art fails to disclose, in combination with other limitations of the claim, a syndesmosis treatment construct for cinching a first bone and a second bone together comprises a splice comprising a portion of a suture that slidably rides on first and second segments of the suture, wherein the first segment and the second segment loop through the distal fixator in opposite directions so as to prevent rotation of the distal fixator during cinching of the suture.
The closest prior art US 2021/0378654 to Lombardo discloses system and method for repairing soft tissue tears having proximal and distal fixators, a suture looped through the fixators, a splice comprises a portion of the suture that is slidable on first and second segments of the suture.  However, this prior art fails to disclose the first and second segment of the suture looped through the distal fixator in opposite directions to prevent rotation of the fixator during cinching of the suture.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG SON DANG whose telephone number is (571)270-5809. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG SON H DANG/Primary Examiner, Art Unit 3771